LEARNED HAND, District Judge
(dissenting). I understand that all the court agree that Ex parte Tobin, 214 U. S. 506, 29 Sup. Ct. 702, 53 L. Ed. 1061, and Ex parte Nicola, 218 U. S. 668, 31 Sup. Ct. 228, 54 L. Ed. 1203, did not proceed upon the theory that mandamus was not the proper remedy. At the time they were decided the Supreme Court was passing upon questions of jurisdiction in this way as is shown in Ex parte Wisner, 203 U. S. 449, 27 Sup. Ct. 150, 51 L. Ed. 264. It was only in Ex parte Harding, 219 U. S. 363, 31 Sup. Ct. 324, 55 L. Ed. 252, 37 L. R. A. (N. S.) 392, that the practice ceased, and this was after both cases had been decided. We all start, therefore, with the assumption that when an alien sues a nonresident citizen in a state court the defendant may remove the cause to the District Court for the district in which the suit is brought. That must be the court for the “proper district,” therefore, under section 28 of the Judicial Code, and it is a court in which by hypothesis the alien could not have originally brought the suit under section 51. The last phrase of that section, in my judgment, does no more than add another court *705of possible original jurisdiction when the plaintiff is a citizen; that is, the District Court of the district where he lives. As to other District Courts the situation seems to me to be precisely the same as when an alien is concerned. At last, I can see no difference between the two cases in respect of any such court. Of course, this does involve the conclusion that Ex parte Tobin, supra, overruled Re Moore, 209 U. S. 490, 28 Sup. Ct. 706, 52 L. Ed. 904, 14 Ann. Cas. 1164, and it is certainly strange, if that was the purpose, that nothing was said. I feel the force of that argument, yet the difficulties in any other conclusion seem to me insurmountable. These I shall try to state.
I think we should throughout keep in mind the general purpose of these sections of the Judicial Code, which was to give effect to the constitutional provision opening the federal courts to suits between citizens of different states. If the- rule were absolute that a defendant may not remove where the plaintiff might not sue originally, then no defendant could ever remove when sued by an alien, because the alien may not seek a federal court under section 51 except where the defendant lives, and the defendant could not under section 28 remove a suit in the state court brought in his own state. Now it might not have been unreasonable to say that a citizen need fear no local bias when sued by an alien in a state court and that removal was unnecessary, but the Supreme Court has said the opposite. Yet the proposed ruling in the case at bar declines, where the plaintiff is a citizen, to adopt this decision of the Supreme Court, and in consequence takes away the right of removal from every defendant when sued by a citizen except in the district — not the state — in which the plaintiff resides. Considering the matter verbally at first, we must observe that section 28 says that the defendant shall be allowed to remove “any civil suit” brought in “any state court” of which “the District Courts are given jurisdiction.” The statute does not make the alienage of the plaintiff a condition of removal; the only test is the nonresidence of the defendant. I can understand the reasoning of Re Moore, supra, following sub modo, Re Wisner, supra, that the removal must be to a District Court having “jurisdiction” in the sense in which that term is used in section'51 ; but I confess I cannot understand that by which it is thought that the same language means “jurisdiction” in the sense of section 51, when a plaintiff is a citizen, but not when he is an alien. And so it seems to me that Ex parte Tobin, supra, necessarily involves the general consequence that removal does not depend upon “jurisdiction” as used in section 51. And if any distinction is to be made in application of the same language, why should it be made in that case only where it is least necessary?
It has sometimes been supposed that Re Moore, supra, indicated that the plaintiff had a valuable right to protect in resisting removal, and it might in consequence be urged that an alien ought to have no such right; yet this seems to me an inversion of ideas. Surely, if the plaintiff has chosen a state court outside of the district of his residence, with whatever inconvenience that involves, that is a strained construction of these sections which regards it as a cognizable right to keep the defendant out of a federal court designed to protect him against a lo*706cal bias he may'fear. In fact, the statutes were intended to protect the federal courts from access to suitors who did not really need the constitutional protection, and there would be force, though I submit little force when citizens were plaintiffs, in saying that they should not be open to any suitors of whom one at least was not a resident in the district. That consideration falls, however, as soon as the defendant is ■allowed to remove against an alien. Such a result incumbers federal courts, if one likes, but in cases where their putative value to a defendant is at a minimum, and relieves them where they ought to' operate, at least where they ought much more to operate. In any event I think it pretty clear that the question ought not to be decided upon the assumption that a plaintiff has some rights which an alien has not, in maintaining a suit in a state court when he is not a resident of the district in which he sues. The prime’consideration in the whole subject is a tribunal of which the defendant shall not have any ground to fear the local bias. From no reason either in the language of the statutes or their purpose does there seem to me to be a tenable distinction between the cases.
If we consider the results of the proposed ruling in detail, the incongruity becomes more apparent. There are many states all over the Union which have more than one District Court. None of these has original jurisdiction under section 51 unless the plaintiff or the defendant lives there. If the rule still obtains when a citizen sues that there can be no removal to a District Court which had no original jurisdiction, the case suggested by Mr. Miller seems to me an inevitable consequence. A citizen of New York living in Brooklyn sues a Californian in the Supreme Court for the county'of New York. He may do so by attachment without ever getting personal service. The defendant cannot remove, but must go oil in the state court, because, the plaintiff does not live in the Southern district of New York. Certainly it is wholly immaterial to the substantial purpose of the Constitution on which side of the East River the plaintiff may sleep. One might duplicate such instances almost "without number. Indeed, even if the' plaintiff lived in New Jersey or Connecticut the defendant’s desire for a removal might be as just, though the case is less striking. When we add that by conceded authority the Californian, if he was sued by an Englishman, may remove under statutes designed to protect him from local bias, it seems to me we should have clear warrant in the language of Congress for an opposite result in the case at bar.
It follows from Consolidated Tire Co. v. Ferguson, 183 Fed. 756, 106 C. C. A. 330, that the District Court for the Southern District of New York would have had no original jurisdiction of this cause. The plaintiff asks us to question that decision, but it is the law of this circuit.
It is.idle to cite all the decisions in the. District Courts upon the question I have discussed. They are in entire conflict, a conflict which it seems to me the proposed reversal in this case will hardly serve to allay. I have collected some of them in Doherty v. Smith (D. C.) 233 Fed. 132, and Jackson v. Kenefick (D. C.) 233 Fed. 130; but there were more then, and there have been others since. I should myself *707have been glad to certify the question to the Supreme Court; but, as I am not able to persuade my colleagues that there is anything doubtful enough to justify that course, I can do nothing but express my own doubts in this way.
I dissent.